In an action to recover damages for personal injuries in which the plaintiffs former attorney, Stanley A. Tomkiel III, in effect, moved pursuant to Judiciary Law § 475 to apportion an attorney’s fee, John R. Eelligrew, the plaintiff’s present attorney, appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.H.O.), dated October 19, 2005, which, after a hearing, is in favor of Stanley A. Tomkiel III and against him in the principal sum of $17,942.77.
Ordered that the judgment is affirmed.
The appellant failed to object when the plaintiffs former attorney, in effect, testified at the hearing, without being sworn. Thus, the appellant’s contention that the plaintiffs former attorney failed to present any evidence at the hearing is unpreserved for appellate review (cf. Matter of David S., 6 AD3d 539, 540 [2004]).
The appellant’s claim that the hearing court lacked the authority to enter a judgment against him is without merit (see generally Matter of Philip Irwin Aaron, P.C. v Parisi TTEE Parisi Enters. Inc., Profit Sharing Trust, 240 AD2d 671 [1997]; Matter of Cohen v Grainger, Tesoriero & Bell, 224 AD2d 418 [1996]; Matter of Lawrence & Walsh v Rodi Sales Corp., 209 AD2d 700 [1994]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.